Title: Tuesday 14th.
From: Adams, John Quincy
To: 


       The French consul was here last night (he is to go to Coronna with us). He told us that he would send a man this morning to tell us if it was possible to go to Coronna this day. At 10 o clock a Messenger came to our lodgings after our things. The Muletiers came and carried our things down to the boat. At 4 o clock the Consul came and told us we should set out to Morrow morning at 5 o clock in the morning. The officers here French and Spanish have a cockade red and white for the alliance between France and Spain. Capt Chavagnes desir’d all his officers to add the Black to it and put one in himself. He says that he has not wore a Cockade before since he was a Midshipman and accordingly they have got one in. The Spanish and French officers wonder’d at it and Enquir’d of the Frigates officers what they had the black for. They told them that France being allied to the thirteen United States of America they put it in. For that reason, the Captain said that it was only what was due for the Politeness that he had been used with in Boston. There’s an Example of French Compliments. 10 o clock. I have been to the play. Much the same thing that we had Yesterday and the other day except that a Farce was added to night spoken in the Portugese Language and the Actors and Actresses acted their parts more lively.
      